[presidentandcooemplagrmt001.jpg]
MIDWESTONE FINANCIAL GROUP, INC. EMPLOYMENT AGREEMENT This Employment Agreement
(“Agreement”) is made and entered into as of July 6, 2020 (the “Effective
Date”), by and between MidWestOne Financial Group, Inc. (the “Company”) and Len
D. Devaisher (“Executive,” and together with the Company, the “Parties”).
RECITALS A. The Company desires to employ Executive pursuant to the terms of
this Agreement. B. The Executive desires to be employed by the Company pursuant
to the terms of this Agreement. C. The Parties have made commitments to each
other on a variety of important issues concerning Executive’s employment,
including the performance that will be expected of Executive, the compensation
Executive will be paid, how long and under what circumstances Executive will
remain employed and the financial details relating to any decision that either
the Company or Executive may make to terminate this Agreement. AGREEMENTS In
consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows: 1. Employment Period. The Company shall continue to employ Executive
during the Employment Period and Executive shall continue to remain in the
employ of the Company and to provide services during the Employment Period in
accordance with the terms of this Agreement. The “Employment Period” shall be
the period beginning on July 27, 2020 (the “Start Date”) and ending on December
31, 2022, unless sooner terminated as provided herein. The Employment Period
shall automatically be extended for one (1) additional year beginning on January
1, 2022 and on each January 1 thereafter unless either Party notifies the other
Party, by written notice delivered no later than ninety (90) days prior to such
January 1, that the Employment Period shall not be extended for an additional
year. Notwithstanding any provision of this Agreement to the contrary, if a
Change in Control occurs during the Employment Period, this Agreement shall
remain in effect for the two (2)-year period following the Change in Control and
shall then terminate. 2. Duties. During the Employment Period, Executive shall
devote Executive’s full business time, energies and talents to serving as the
President & Chief Operating Officer of the Company and MidWestOne Bank, at the
direction of the Company’s Chief Executive Officer (the “CEO”). Executive shall
have such duties and responsibilities as may be assigned to Executive from time
to time by the CEO, which duties and responsibilities shall be commensurate with
Executive’s position, shall perform all duties assigned to Executive faithfully
and efficiently, subject to the direction of the CEO and shall have such
authorities and powers as are inherent to the undertakings applicable to
Executive’s position and necessary to carry out the responsibilities and duties
required of Executive hereunder. Executive shall perform the duties required by
this Agreement at the Company’s Iowa City, Iowa headquarters unless the nature
of such duties requires otherwise. Notwithstanding the foregoing provisions of
this Section 2, 1355121.v1



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt002.jpg]
during the Employment Period, Executive may devote reasonable time to activities
other than those required under this Agreement, including activities of a
charitable, educational, religious or similar nature (including professional
associations) to the extent such activities do not, in the reasonable judgment
of the CEO, inhibit, prohibit, interfere with or conflict with Executive’s
duties under this Agreement or conflict in any material way with the business of
the Company or an Affiliate; provided, however, that Executive shall not serve
on the board of directors of any business (other than the Company or an
Affiliate) or hold any other position with any business without receiving the
prior written consent of the CEO. 3. Compensation and Benefits. Subject to the
terms of this Agreement, during the Employment Period, while Executive is
employed by the Company, the Company shall compensate Executive for Executive’s
services as follows: (a) Executive shall be compensated at an annual rate of
three hundred eighty-five thousand dollars ($385,000.00) (the “Annual Base
Salary”), which shall be payable in accordance with the normal payroll practices
of the Company then in effect. Beginning on January 1, 2021 and on each
anniversary of such date, Executive’s Annual Base Salary shall be reviewed, and
may be adjusted, by the Company’s Board of Directors. (b) Executive shall be
eligible to receive performance-based annual incentive bonuses (each, the
“Incentive Bonus”) from the Company for each fiscal year ending during the
Employment Period. Any such Incentive Bonus shall be paid to Executive within
thirty (30) days of the completion of the respective fiscal year audit by the
Company’s auditor, but in no event later than two and one-half (2½) months after
the close of each such fiscal year. Executive’s annual Incentive Bonus
opportunity shall be equal to forty percent (40%) of his Annual Base Salary;
provided, however, that this amount may be reduced in an amount that will not
give rise to a Good Reason under this Agreement. For calendar year 2020,
Executive will be entitled to receive an Incentive Bonus that is no less than
$154,000, to be paid in accordance with the Company’s bonus procedures
applicable to all similarly situated executive officers. (c) During the
Employment Period, Executive shall be eligible to participate, subject to the
terms thereof, in all incentive plans and programs of the Company, including
such cash and deferred bonus programs and equity incentive plans as may be in
effect from time to time with respect to senior executives employed by the
Company, on as favorable a basis as other similarly situated senior executives.
During the Employment Period, Executive and Executive’s dependents, as the case
may be, shall be eligible to participate, subject to the terms thereof, in all
pension and similar benefit plans (including qualified, non-qualified and
supplemental plans) and all medical, dental, vision, disability, group and
executive life, accidental death and travel accident insurance and other similar
welfare benefit plans and programs of the Company as may be in effect from time
to time with respect to senior executives employed by the Company, on as
favorable a basis as other similarly situated senior executives. (d) Executive
shall be entitled to accrue paid time off (“PTO”) at a rate of no less than
thirty (30) days of PTO per calendar year, subject to the Company’s PTO programs
and policies as may be in effect during the Employment Period. (e) Executive
shall be eligible to be reimbursed by the Company, on terms that are
substantially similar to those that apply to other similarly situated senior
executives employed by the Company, for reasonable out-of-pocket expenses for
entertainment, travel, meals, lodging and similar items that are consistent with
the Company’s expense reimbursement policy and actually incurred by Executive in
the promotion of the Company’s business. Executive shall have use of a
Company-provided 1355121.v1 2



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt003.jpg]
automobile and receive reimbursement for expenses associated with such
automobile in accordance with the Company’s policy as may be in effect from time
to time. (f) In addition to the foregoing, Executive shall be entitled to
receive the additional benefits set forth on Schedule A hereto. 4. Rights upon
Termination. Executive’s right to benefits, if any, for periods after the
Termination Date shall be determined in accordance with this Section 4: (a)
Minimum Benefits. If the Termination Date occurs during the Employment Period
for any reason, Executive shall be entitled to the Minimum Benefits in addition
to any other benefits to which Executive may be entitled under the following
provisions of this Section 4 or the express terms of any employee benefit plan
or as required by law. Any benefits to be provided to Executive pursuant to this
Section 4(a) shall be provided within thirty (30) days after the Termination
Date; provided, however, that any benefits, incentives or awards payable as
described in Section 4(f) shall be made in accordance with the provisions of the
applicable plan, program or arrangement. Except as may otherwise be provided
expressly to the contrary in this Agreement or as otherwise provided by law,
nothing in this Agreement shall be construed as requiring Executive to be
treated as employed by the Company following the Termination Date for purposes
of any employee benefit plan or arrangement in which Executive may participate
at such time. (b) Termination for Cause, Death, Disability or Voluntary
Resignation. If the Termination Date occurs during the Employment Period and is
a result of a Termination for Cause, Executive’s death or Disability, or
termination by Executive other than for Good Reason, then, other than the
Minimum Benefits, Executive shall have no right to benefits under this Agreement
(and the Company shall have no obligation to provide any such benefits) for
periods after the Termination Date. (c) Termination other than for Cause or
Termination for Good Reason. If Executive’s employment with the Company is
subject to a Termination other than during a Covered Period, then, in addition
to Minimum Benefits, the Company shall provide Executive the following benefits:
(i) Commencing on the first Company payroll date that occurs on or following the
sixtieth (60th) day following the Termination Date, Executive shall receive the
Severance Amount (less any amount described in Section 4(c)(ii)), with such
amount to be paid in twelve (12) substantially equal monthly installments
(subject to the remaining provisions of this paragraph), with each successive
payment being due on the next monthly payroll date following the first
installment, provided that any such monthly installments that would have been
paid in the sixty (60)-day period following the Termination Date but for the
Release requirement in Section 5 shall be paid on the first Company payroll date
that occurs on or following the sixtieth (60th) day following the Termination
Date, and the number of remaining substantially equal monthly installments to be
made shall be reduced from twelve (12) by any such “catch-up” payments that are
made. (ii) To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first Company
payroll date that occurs on or following the sixtieth (60th) day following the
Termination Date. (iii) Executive (and Executive’s dependents, as may be
applicable) shall be entitled to the benefits described in Section 4(e).
1355121.v1 3



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt004.jpg]
(d) Termination upon a Change in Control. If Executive’s employment with the
Company is subject to a Termination within a Covered Period, then, in addition
to Minimum Benefits, the Company shall provide Executive the following benefits:
(i) On the sixtieth (60th) day following the Termination Date, the Company shall
pay Executive a lump sum payment in an amount equal to the Severance Amount.
(ii) Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e). (e) Medical, Dental and
Vision Benefits. If Executive’s employment with the Company is subject to a
Termination, then to the extent that Executive or any of Executive’s dependents
may be covered under the terms of any medical, dental or vision plans of the
Company (or any Affiliate) for active employees immediately prior to the
Termination, then, for as long as Executive is eligible for and elects coverage
under the health care continuation rules of COBRA, the Company shall provide
Executive and those dependents with coverage equivalent to the coverage received
while Executive was employed with the Company, with Executive required to pay
the same amount as Executive would pay if Executive continued in employment with
the Company during such period; provided, however, that such coverage shall be
provided only to the extent that it does not result in any additional tax or
other penalty being imposed on the Company or any Affiliate. The coverages under
this Section 4(e) may be procured directly by the Company (or any Affiliate, if
appropriate) apart from and outside of the terms of the respective plans,
provided that Executive and Executive’s dependents comply with all of the terms
of the substitute medical, dental or vision plans, and provided, further, that
the cost to the Company shall not exceed the cost for continued COBRA coverage.
In the event Executive or any of Executive’s dependents is or becomes eligible
for coverage under the terms of any other medical and/or dental and/or vision
plan of a subsequent employer with plan benefits that are comparable to Company
(or any Affiliate) plan benefits, the Company’s obligations under this Section
4(e) shall cease with respect to the eligible Executive and/or dependents.
Executive and Executive’s dependents must notify the Company (or any Affiliate)
of any subsequent employment and provide information regarding medical and/or
dental and/or vision coverage available. (f) Other Benefits. (i) Executive’s
rights following a termination of employment with the Company and its Affiliates
for any reason with respect to any benefits, incentives or awards provided to
Executive pursuant to the terms of any plan, program or arrangement sponsored or
maintained by the Company or an Affiliate, whether tax-qualified or not, which
are not specifically addressed herein, shall be subject to the terms of such
plan, program or arrangement, and this Agreement shall have no effect upon such
terms except as specifically provided herein. (ii) Except as specifically
provided herein, the Company shall have no further obligations to Executive
under this Agreement following Executive’s termination of employment for any
reason. (g) Removal from any Boards and Positions. Upon Executive’s termination
of employment for any reason under this Agreement, Executive shall be deemed to
resign (i) if a member, from the Board and board of directors of any Affiliate
and any other board to which Executive has been appointed or nominated by or on
behalf of the Company, (ii) from each position with the Company or any
Affiliate, including as an officer of the Company or any of its Affiliates and
(iii) as a fiduciary of any employee benefit plan of the Company. 1355121.v1 4



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt005.jpg]
5. Release. Notwithstanding any provision of this Agreement to the contrary, no
payments or benefits shall be owed to Executive under Section 4(c), 4(d) or 4(e)
(except for the Minimum Benefits) unless Executive executes and delivers to the
Company a Release within forty-five (45) days following the Termination Date,
and any applicable revocation period has expired prior to the sixtieth (60th)
day following the Termination Date. 6. Excise Tax Limitation. (a) It is the
intention of the Parties that no portion of any payment under this Agreement, or
payments to or for the benefit of Executive under any other agreement or plan,
be deemed to be an Excess Parachute Payment. The present value of payments to or
for the benefit of Executive in the nature of compensation, receipt of which is
contingent on a Change in Control, and to which Code Section 280G applies (in
the aggregate “Total Payments”) shall not exceed an amount equal to one dollar
($1.00) less than the maximum amount that the Company may pay without loss of
deduction under Code Section 280G(a). Present value for purposes of this
Agreement shall be calculated in accordance with Code Section 280G(d)(4). Within
one hundred twenty (120) days following the earlier of (i) the giving of the
notice of termination or (ii) the giving of notice by the Company to Executive
of its belief that there is a payment or benefit due Executive that will result
in an Excess Parachute Payment, the Parties, at the Company’s expense, shall
obtain the opinion of an Independent Advisor, which opinion need not be
unqualified, which sets forth (A) Executive’s applicable “base amount” (as
defined under Code Section 280G), (B) the present value of Total Payments and
(C) the amount and present value of any Excess Parachute Payments. In the event
that such opinion determines that there would be an Excess Parachute Payment,
the payment hereunder or any other payment determined by such Independent
Advisor to be includable in Total Payments shall be modified, reduced or
eliminated, in accordance with Code Section 409A, as specified by Executive in
writing delivered to the Company within ninety (90) days of Executive’s receipt
of such opinions or, if Executive fails to so notify the Company, then as the
Company shall reasonably determine, so that under the bases of calculation set
forth in such opinions there will be no Excess Parachute Payment. The provisions
of this Section 6, including the calculations, notices and opinion provided for
herein, shall be based upon the conclusive presumption that (A) the compensation
and benefits provided for in Section 3 and (B) any other compensation earned by
Executive pursuant to the Company’s compensation programs that would have been
paid in any event, are reasonable compensation for services rendered, even
though the timing of such payment may be triggered by a Change in Control. (b)
The Parties hereby recognize that the restrictive covenants under Section 7 have
value that is equivalent in amount to some or all of the Severance Amount (and
potentially other termination benefits) and that such value shall be recognized
in the Code Section 280G calculations contemplated hereunder. The Independent
Advisor shall make the determination of the actual fair market value of the
restrictive covenants under Section 7 at the time of the Change in Control. 7.
Restrictive Covenants. (a) Confidential Information. (i) Executive acknowledges
that, during the course of Executive’s employment with the Company, Executive
may produce and have access to confidential and/or proprietary, non-public
information concerning the Company or its Affiliates, including marketing
materials, financial and other information concerning customers and prospective
customers, customer lists, records, data, trade secrets, proprietary business
information, pricing and profitability information and policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation and
other information not generally available to the public (collectively,
“Confidential Information”). Executive 1355121.v1 5



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt006.jpg]
shall not directly or indirectly use, disclose, copy or make lists of
Confidential Information for the benefit of anyone other than the Company,
either during or after Executive’s employment with the Company, except to the
extent that such information is or thereafter becomes lawfully available from
public sources, or such disclosure is authorized in writing by the Company,
required by law or any competent administrative agency or judicial authority, or
otherwise as reasonably necessary or appropriate in connection with the
performance by Executive of Executive’s duties hereunder. If Executive receives
a subpoena or other court order or is otherwise required by law to provide
information to a governmental authority or other person concerning the
activities of the Company or any of its Affiliates, or Executive’s activities in
connection with the business of the Company or any of its Affiliates, Executive
shall immediately notify the Company of such subpoena, court order or other
requirement and deliver forthwith to the Company a copy thereof and any
attachments and non-privileged correspondence related thereto. Executive shall
take reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. Executive shall abide by the Company’s reasonable
policies, as in effect from time to time, respecting avoidance of interests
conflicting with those of the Company and its Affiliates. In this regard,
Executive shall not directly or indirectly render services to any person or
entity where Executive’s service would involve the use or disclosure of
Confidential Information. Executive shall not use any Confidential Information
to guide Executive in searching publications or other publicly available
information, selecting a series of items of knowledge from unconnected sources
and fitting them together to claim that Executive did not violate any agreements
set forth in this Agreement. (ii) Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Accordingly, Executive has the
right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. Executive also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Nothing in this Agreement shall be construed to authorize,
or limit liability for, an act that is otherwise prohibited by law, such as the
unlawful access of material by unauthorized means. (iii) Nothing contained in
this Section 7(a) shall limit Executive’s ability to file a charge or complaint
with any governmental, administrative or judicial agency (each, an “Agency”)
pursuant to any applicable whistleblower statute or program (each, a
“Whistleblower Program”). Executive acknowledges that this Section 7(a) does not
limit (A) his ability to communicate, in connection with a charge or complaint
pursuant to any Whistleblower Program with any Agency or otherwise participate
in any investigation or proceeding that may be conducted by such Agency,
including providing documents or other information, without notice to the
Company, or (B) his right to receive an award for information provided to such
Agency pursuant to any Whistleblower Program. (b) Documents and Property. (i)
All records, files, documents and other materials or copies thereof relating to
the business of the Company or its Affiliates that Executive prepares, receives
or uses shall be and remain the sole property of the Company and, other than in
connection with the performance by Executive of Executive’s duties hereunder,
shall not be removed from the premises of the Company or any of its Affiliates
without the Company’s prior written consent, and shall be promptly returned to
the Company upon Executive’s termination of employment for any reason, together
with all copies (including 1355121.v1 6



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt007.jpg]
copies or recordings in electronic form), abstracts, notes or reproductions of
any kind made from or about the records, files, documents or other materials.
(ii) Executive acknowledges that Executive’s access to and permission to use the
Company’s and any Affiliate’s computer systems, networks and equipment, and all
Company and Affiliate information contained therein, is restricted to legitimate
business purposes on behalf of the Company. Any other access to or use of such
systems, network, equipment and information is without authorization and is
prohibited except that Executive may use a Company-provided computer for
reasonable personal use in accordance with the Company’s Technology Use Policy
as in effect from time to time. The restrictions contained in this Section 7(b)
extend to any personal computers or other electronic devices of Executive that
are used for business purposes relating to the Company or any Affiliate.
Executive shall not transfer any Company or Affiliate information to any
personal computer or other electronic device that is not otherwise used for any
business purpose relating to the Company. Upon the termination of Executive’s
employment with the Company for any reason, Executive’s authorization to access
and permission to use the Company’s and any Affiliate’s computer systems,
networks and equipment, and any Company and Affiliate information contained
therein, shall cease. (c) Non-Competition and Non-Solicitation. The Parties have
jointly reviewed the operations of the Company and have agreed that the primary
service area of the Company’s lending and deposit taking functions in which
Executive will actively participate extends to an area that encompasses a fifty
(50) mile radius from each banking or other office location of the Company and
its Affiliates where Executive has provided services to the Company during the
twenty-four (24) month period immediately preceding the date on which
Executive’s employment terminates (the “Restrictive Area”). Therefore, as an
essential ingredient of and in consideration of this Agreement and Executive’s
employment with the Company, Executive shall not, during Executive’s employment
with the Company and for a period of fifteen (15) months immediately following
the termination of Executive’s employment for any reason (the “Restrictive
Period”), whether such termination occurs during the Employment Period or
thereafter, shall not directly or indirectly do any of the following (all of
which are collectively referred to in this Agreement as the “Restrictive
Covenant”): (i) Engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation or control of, be employed
by, associated with or in any manner connected with, serve as a director,
officer or consultant to, lend Executive’s name or any similar name to, lend
Executive’s credit to or render services or advice to, in each case in the
capacity that Executive provided services to the Company or any Affiliate, any
person, firm, partnership, corporation or trust that owns, operates or is in the
process of forming a Financial Institution with an office located, or to be
located at an address identified in a filing with any regulatory authority,
within the Restrictive Area; provided, however, that the ownership by Executive
of shares of the capital stock of any Financial Institution, which shares are
listed on a securities exchange or quoted on the National Association of
Securities Dealers Automated Quotation System and which do not represent more
than five (5) percent (5%) of the institution’s outstanding capital stock, shall
not violate any terms of this Agreement; (ii) Either for Executive or any
Financial Institution: (A) induce or attempt to induce any employee of the
Company or any of its Affiliates with whom Executive had significant contact to
leave the employ of the Company or any of its Affiliates; (B) in any way
interfere with the relationship between the Company or any of its Affiliates and
any employee of the Company or any of its Affiliates with whom Executive had
significant contact; or (C) induce or attempt to induce any customer, supplier,
licensee or business relation of the Company or any of its Affiliates with whom
Executive had significant contact to cease doing business with the Company or
any of its Affiliates or in any way interfere with the relationship between the
Company or any of its Affiliates and their respective customers, suppliers,
licensees or business relations with whom Executive had significant contact;
1355121.v1 7



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt008.jpg]
(iii) Either for Executive or any Financial Institution, solicit the business of
any person or entity known to Executive to be a customer of the Company or any
of its Affiliates, where Executive had significant contact with such person or
entity, with respect to products, activities or services that compete in whole
or in part with the products, activities or services of the Company or any of
its Affiliates; or (iv) Serve as the agent, broker or representative of, or
otherwise assist, any person or entity in obtaining services or products from
any Financial Institution within the Restrictive Area, with respect to products,
activities or services that Executive devoted time to on behalf of the Company
or any of its Affiliates and that compete in whole or in part with the products,
activities or services of the Company or any of its Affiliates. (d) Works Made
for Hire Provisions. The Parties acknowledge that all work performed by
Executive for the Company or any of its Affiliates shall be deemed a “work made
for hire.” The Company shall at all times own and have exclusive right, title
and interest in and to all Confidential Information and Inventions, and the
Company shall retain the exclusive right to license, sell, transfer and
otherwise use and dispose of the same. Any and all enhancements of the
technology of the Company or any of its Affiliates that are developed by
Executive shall be the exclusive property of the Company. Executive hereby
assigns to the Company any right, title and interest in and to all Inventions
that Executive may have, by law or equity, without additional consideration of
any kind whatsoever from the Company or any of its Affiliates. Executive shall
execute and deliver any instruments or documents and do all other things
(including the giving of testimony) requested by the Company (both during and
after the termination of Executive’s employment with the Company) in order to
vest more fully in the Company or any of its Affiliates all ownership rights in
the Inventions (including obtaining patent, copyright or trademark protection
therefor in the United States and/or foreign countries). (e) Remedies for Breach
of Restrictive Covenant. Executive has reviewed the provisions of this Agreement
with legal counsel, or has been given adequate opportunity to seek such counsel,
and Executive acknowledges that the covenants contained in this Section 7 are
reasonable with respect to their duration, geographical area and scope.
Executive further acknowledges that the restrictions contained in this Section 7
are reasonable and necessary for the protection of the legitimate business
interests of the Company, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to the Company
and such interests, and that such restrictions were a material inducement to the
Company to enter into this Agreement. In the event of any violation or
threatened violation of these restrictions, the Company, in addition to and not
in limitation of, any other rights, remedies or damages available to the Company
under this Agreement or otherwise at law or in equity, shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by Executive and any and all persons directly or indirectly acting for
or with Executive, as the case may be. If Executive violates the Restrictive
Covenant and the Company brings legal action for injunctive or other relief, the
Company shall not, as a result of the time involved in obtaining such relief, be
deprived of the benefit of the full period of the Restrictive Covenant.
Accordingly, the Restrictive Covenant shall be deemed to have the duration
specified herein computed from the date the relief is granted but reduced by the
time between the period when the Restrictive Period began to run and the date of
the first violation of the Restrictive Covenant by Executive. (f) Other
Agreements. In the event of the existence of another agreement between the
Parties that (a) is in effect during the Restrictive Period, and (b) contains
restrictive covenants that conflict with any of the provisions of this Section
7, then the more restrictive of such provisions from the two (2) agreements
shall control for the period during which both agreements would otherwise be in
effect. 1355121.v1 8



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt009.jpg]
8. No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.
9. Notices. Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Company: MidWestOne Financial Group, Inc. Attention: MidWestOne Bank
Senior Vice President and Chief Human Resources Officer 102 South Clinton Street
Iowa City, Iowa 52240 If to Executive: Executive’s address on file with the
Company or to such other address as either Party may furnish to the other in
writing, except that notices of changes of address shall be effective only upon
receipt. 10. Applicable Law. All questions concerning the construction, validity
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Iowa applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction, and any court
action commenced to enforce this Agreement shall have as its sole and exclusive
venue the County of Johnson, Iowa. 11. Entire Agreement. This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes all prior negotiations, undertakings, agreements
and arrangements with respect thereto, whether written or oral, specifically
including any term sheet or offer letter previously presented to Executive. If a
court of competent jurisdiction determines that any provision of this Agreement
is invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement and all other provisions shall remain in full force and
effect. The various covenants and provisions of this Agreement are intended to
be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and such scope may be judicially modified accordingly. 12. Withholding of Taxes.
The Company may withhold from any benefits payable under this Agreement all
federal, state, city and other taxes as may be required pursuant to any law,
governmental regulation or ruling. 13. No Assignment. Executive’s rights to
receive benefits under this Agreement shall not be assignable or transferable
whether by pledge, creation of a security interest or otherwise, other than a
transfer by will or by the laws of descent or distribution. In the event of any
attempted assignment or 1355121.v1 9



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt010.jpg]
transfer contrary to this Section 13, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. 14. Successors. This Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns. The Company
shall not effect the sale or other disposition of all or substantially all of
its assets unless either (a) the person or entity acquiring the assets, or a
substantial portion of the assets, expressly assumes by an instrument in writing
all duties and obligations of the Company under this Agreement, or (b) the
Company provides, through the establishment of a separate reserve, for the
payment in full of all amounts that are or may reasonably be expected to become
payable to Executive under this Agreement. 15. Legal Fees. All reasonable legal
fees and related expenses (including the costs of experts, evidence and counsel)
paid or incurred by Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Company if Executive is successful on the merits pursuant to a legal judgment or
arbitration. 16. Amendment. Except as specifically provided in Section 17
hereof, this Agreement may not be amended or modified except by written
agreement signed by the Parties. 17. Code Section 409A. (a) To the extent any
provision of this Agreement or action by the Company would subject Executive to
liability for interest or additional taxes under Code Section 409A, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Company. It is intended that this Agreement will comply with Code Section 409A,
and this Agreement shall be administered accordingly and interpreted and
construed on a basis consistent with such intent. Notwithstanding any provision
of this Agreement to the contrary, no termination or similar payments or
benefits shall be payable hereunder on account of Executive’s termination of
employment unless such termination constitutes a “separation from service”
within the meaning of Code Section 409A. For purposes of Code Section 409A, all
installment payments of deferred compensation made hereunder, or pursuant to
another plan or arrangement, shall be deemed to be separate payments. To the
extent any reimbursements or in- kind benefit payments under this Agreement are
subject to Code Section 409A, such reimbursements and in-kind benefit payments
shall be made in accordance with Treasury Regulation Section 1.409A-
3(i)(1)(iv). This Agreement may be amended to the extent necessary (including
retroactively) by the Company to avoid the application of taxes or interest
under Code Section 409A, while maintaining to the maximum extent practicable the
original intent of this Agreement. This Section 17 shall not be construed as a
guarantee of any particular tax effect for Executive’s benefits under this
Agreement and the Company does not guarantee that any such benefits will satisfy
the provisions of Code Section 409A or any other provision of the Code. (b)
Notwithstanding any provision of this Agreement to the contrary, if Executive is
determined to be a Specified Employee as of the Termination Date, then, to the
extent required pursuant to Code Section 409A, payments due under this Agreement
that are deemed to be deferred compensation shall be subject to a six (6)-month
delay following the Termination Date; and all delayed payments shall be
accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six (6)-month period. Any portion of the benefits hereunder that were not
otherwise due to be 1355121.v1 10



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt011.jpg]
paid during the six (6)-month period following the Termination Date shall be
paid to Executive in accordance with the payment schedule established herein.
18. Deferral of Nondeductible Compensation. If Executive’s aggregate
compensation (including benefits that are deemed remuneration for purposes of
Code Section 162(m)) from the Company and the Affiliates for any calendar year
exceeds the maximum amount of compensation deductible by the Company or any
Affiliate in any calendar year under Code Section 162(m) (for purposes of this
paragraph, the “maximum allowable amount”), then any such amount in excess of
the maximum allowable amount shall be mandatorily deferred with interest thereon
at four percent (4%) per annum to a calendar year such that the amount to be
paid to Executive in such calendar year, including deferred amounts and interest
thereon, does not exceed the maximum allowable amount. Subject to the foregoing,
deferred amounts, including interest thereon, shall be payable at the earliest
time permissible, in accordance with Code Section 409A. 19. Construction. In
this Agreement, unless otherwise stated, the following uses apply: (a)
references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time; (b)
in computing periods from a specified date to a later specified date, the words
“from” and “commencing on” (and the like) mean “from and including, “ and the
words “to,” “until” and “ending on” (and the like) mean “to, but excluding”; (c)
references to a governmental or quasi- governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality; (d) indications of time
of day shall be based upon the time applicable to the location of the principal
headquarters of the Company; (e) the words “include,” “includes” and “including”
means “include, without limitation,” “includes, without limitation” and
“including, without limitation,” respectively; (f) all references to preambles,
recitals, sections and exhibits are to preambles, recitals, sections and
exhibits in or to this Agreement unless otherwise specified; (g) the words
“hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and other words of similar
import refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and any and all modifications, extensions, renewals,
substitutions or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections and exhibits appearing in
or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions; and (k) all accounting terms not specifically defined herein shall
be construed in accordance with GAAP. 20. Definitions. As used in this
Agreement, the terms defined in this Section 20 have the meanings set forth
below. (a) “1934 Act” means the Securities Exchange Act of 1934. (b) “Affiliate”
means each company, corporation, partnership, Financial Institution or other
entity that, directly or indirectly, is controlled by, controls, or is under
common control with, the Company, where “control” means (i) the ownership of
fifty-one percent (51%) or more of the Voting Securities or other voting or
equity interests of any corporation, partnership, joint venture or other
business entity or (ii) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity. (c)
“Agreement” has the meaning set forth in the preamble hereto. 1355121.v1 11



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt012.jpg]
(d) “Annual Base Salary” has the meaning set forth in Section 3(a). (e) “Base
Compensation” means the amount equal to the sum of (i) the greater of
Executive’s then-current Annual Base Salary or Executive’s Annual Base Salary as
of the date one (1) day prior to the Change in Control, and (ii) the amount of
the Incentive Bonus paid (or payable) for the most recently completed fiscal
year of the Company. (f) “Board” means the board of directors of the Company.
(g) “Change in Control” means: (i) the consummation of the acquisition by any
“person” (as such term is defined in Section 13(d) or 14(d) of the 1934 Act) of
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty percent (50%) or more of the combined voting power of the
then outstanding Voting Securities of the Company; or (ii) the individuals who,
as of the Effective Date, are members of the Board cease for any reason to
constitute a majority of the Board, unless the election, or nomination for
election by the shareholders, of any new director was approved by a vote of a
majority of the Board, and such new director shall, for purposes of this
Agreement, be considered as a member of the Board; or (iii) the consummation by
the Company of: (A) a merger or consolidation if the shareholders immediately
before such merger or consolidation do not, as a result of such merger or
consolidation, own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding Voting Securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the Voting Securities of the
Company outstanding immediately before such merger or consolidation; or (B) a
complete liquidation or dissolution or an agreement for the sale or other
disposition of all or substantially all of the assets of the Company.
Notwithstanding any provision in this definition to the contrary, a Change in
Control shall not be deemed to occur solely because fifty percent (50%) or more
of the combined voting power of the then outstanding securities of the Company
are acquired by (A) a trustee or other fiduciary holding securities under one
(1) or more employee benefit plans maintained for employees of the Company or an
Affiliate or (B) any corporation that, immediately prior to such acquisition, is
owned directly or indirectly by the shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition. Further
notwithstanding any provision in this definition to the contrary, in the event
that any amount or benefit under this Agreement constitutes deferred
compensation and the settlement of or distribution of such amount or benefit is
to be triggered by a Change in Control, then such settlement or distribution
shall be subject to the event constituting the Change in Control also
constituting a “change in control event” under Code Section 409A. (h) “COBRA”
means the Consolidated Omnibus Budget Reconciliation Act of 1985. (i) “Code”
means the Internal Revenue Code of 1986. (j) “Company” has the meaning set forth
in the preamble hereto. (k) “Confidential Information” has the meaning set forth
in Section 7(a). 1355121.v1 12



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt013.jpg]
(l) “Covered Period” means the period beginning six (6) months prior to a Change
in Control and ending twenty-four (24) months after the Change in Control. (m)
“Disability” means that (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident or
health plan covering employees of the Company. (n) “Effective Date” has the
meaning set forth in the preamble hereto. (o) “Employment Period” has the
meaning set forth in Section 1. (p) “Excess Parachute Payment” has the meaning
set forth in Code Section 280G. (q) “Executive” has the meaning set forth in the
preamble hereto. (r) “Financial Institution” means a bank, savings bank, savings
and loan association, credit union or similar financial institution. (s) “Good
Reason” means the occurrence of any one (1) of the following events, unless
Executive agrees in writing that such event shall not constitute Good Reason:
(i) an adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect in accordance with Section 2
immediately following the Effective Date, or if applicable and greater,
immediately prior to the Covered Period; (ii) a reduction of ten percent (10%)
or more in Executive’s Annual Base Salary or Incentive Bonus opportunity (each
as measured as of the Effective Date), or a material reduction in Executive’s
aggregate benefits or other compensation plans as in effect immediately
following the Effective Date, or if applicable and greater, immediately prior to
the Covered Period; (iii) relocation of Executive’s primary place of employment
by more than twenty-five (25) miles from Executive’s primary place of employment
immediately following the Effective Date, or if applicable, prior to the Covered
Period, or a requirement that Executive engage in travel that is materially
greater than prior to the Covered Period; (iv) failure by an acquirer to assume
this Agreement at the time of a Change in Control; or (v) a material breach by
the Company of this Agreement. Notwithstanding any provision in this definition
to the contrary, prior to Executive’s Termination for Good Reason, Executive
must give the Company written notice of the existence of any condition set forth
in clause (i) – (v) immediately above within ninety (90) days of its initial
existence and the Company shall have thirty (30) days from the date of such
notice in which to cure the condition giving rise to Good Reason, if curable.
If, during such thirty (30)-day period, the Company cures the condition giving
rise to Good Reason, the condition shall not constitute Good Reason. Further
notwithstanding any provision in this definition to the contrary, in order to
constitute a Termination for Good Reason, such 1355121.v1 13



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt014.jpg]
Termination must occur within twenty-four (24) months of the initial existence
of the applicable condition. (t) “Incentive Bonus” has the meaning set forth in
Section 3(b). (u) “Independent Advisor” means an independent, nationally
recognized accounting firm approved by the Parties, where such approval shall
not be unreasonably withheld by either Party. (v) “Inventions” means all
systems, procedures, techniques, manuals, databases, plans, lists, inventions,
trade secrets, copyrights, patents, trademarks, discoveries, innovations,
concepts, ideas and software conceived, compiled or developed by Executive in
the course of Executive’s employment with the Company or any of its Affiliates
and/or comprised, in whole or part, of Confidential Information. Notwithstanding
the foregoing sentence, Inventions shall not include: (i) any inventions
independently developed by Executive and not derived, in whole or part, from any
Confidential Information or (ii) any invention made by Executive prior to
Executive’s exposure to any Confidential Information. (w) “Minimum Benefits”
means, as applicable, the following: (i) Executive’s earned but unpaid Annual
Base Salary for the period ending on the Termination Date; (ii) Executive’s
earned but unpaid Incentive Bonus, if any, for any completed fiscal year
preceding the Termination Date; (iii) Executive’s accrued but unpaid PTO for the
period ending on the Termination Date; (iv) Executive’s unreimbursed business
expenses and all other items earned and owed to Executive by the Company through
and including the Termination Date; and (v) the benefits, incentives and awards
described in Section 4(f). (x) “Parties” has the meaning set forth in the
preamble hereto. (y) “Release” means a general release and waiver substantially
in the form attached hereto as Exhibit A. (z) “Restrictive Area” has the meaning
set forth in Section 7(c). (aa) “Restrictive Covenant” has the meaning set forth
in Section 7(c). (bb) “Restrictive Period” has the meaning set forth in Section
7(c). (cc) “Severance Amount” means (i) for any Termination other than during a
Covered Period, an amount equal to one hundred percent (100%) of Executive’s
then-current Annual Base Salary as of the respective Termination; or 1355121.v1
14



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt015.jpg]
(ii) for a Termination during a Covered Period, an amount equal to two hundred
percent (200%) of Executive’s Base Compensation as of the respective
Termination. (dd) “Specified Employee” means any person who is a “key employee”
(as defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company based upon the twelve (12)-month period ending on each
December 31st (such twelve (12)-month period is referred to below as the
“identification period”). If Executive is determined to be a key employee,
Executive shall be treated as a Specified Employee for purposes of this
Agreement during the twelve (12)-month period that begins on the April 1
following the close of the identification period. For purposes of determining
whether Executive is a key employee, “compensation” means Executive’s W-2
compensation as reported by the Company for a particular calendar year. (ee)
“Termination” means termination of Executive’s employment with the Company
during the Employment Period either: (i) by the Company, other than a
Termination for Cause or a termination as a result of Executive’s death or
Disability; or (ii) by Executive for Good Reason. (ff) “Termination Date” means
the date of termination of Executive’s employment with the Company. (gg)
“Termination for Cause” means only a termination of Executive’s employment with
the Company as a result of: (i) Executive’s willful and continuing failure, that
is not remedied within twenty (20) days after receipt of written notice of such
failure from the Company, to perform Executive’s obligations hereunder; (ii)
Executive’s conviction of, or the pleading of nolo contendere to, a crime of
embezzlement or fraud or a felony under the laws of the United States or any
state thereof; (iii) Executive’s breach of fiduciary responsibility; or (iv) an
act of dishonesty by Executive that is materially injurious to the Company. Any
determination of a Termination for Cause under this Agreement shall be made by
resolution adopted by at least a two-thirds (2/3) vote of the Board at a meeting
called and held for that purpose. Executive shall be provided with reasonable
notice of such meeting and shall be given the opportunity to be heard, with the
presence of counsel, prior to such vote being taken by the Board. (hh) “Total
Payments” has the meaning set forth in Section 6(a). (ii) “Voting Securities”
means any securities that ordinarily possess the power to vote in the election
of directors without the happening of any precondition or contingency. 21.
Survival. The provisions of Sections 5 through 21 shall survive the termination
of this Agreement. 1355121.v1 15



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt016.jpg]
[Signature page follows] 1355121.v1 16



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt017.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date. MIDWESTONE FINANCIAL GROUP, INC. EXECUTIVE – LEN D. DEVAISHER /s/ LEN D.
DEVAISHER By: /s/ CHARLES N. FUNK (Signature) Charles N. Funk Name: (Address)
President and Chief Executive Officer Its: (Address) 1355121.v1 17



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt018.jpg]
Schedule A Additional Benefits 1. Signing Bonus. On the Company’s first
regularly scheduled payroll date following the Start Date, Executive shall
receive a one-time lump sum cash bonus in the amount of $25,000. 2. Inducement
Equity Award. On the Company’s next regularly scheduled equity grant date
following the Start Date, which is as of the Effective Date anticipated to be
August 15, 2020, Executive shall receive a one-time grant of equity awards over
Company stock valued at $120,000 in the form of a 50/50 split between Restricted
Stock Units (“RSUs”) and Performance Shares (“PSUs”). RSUs have a 4-year vesting
schedule and PSUs are cliff vested RSUs and measured over a three-year period
from their grant date with new performance periods taking place annually.
Financial metrics for PSUs are cumulative diluted EPS and average ROTE. Each
grant of RSUs and PSUs will be subject to the terms of the Company’s 2017 Equity
Incentive Plan and form of award agreement applicable to similarly situated
executive officers. 3. Relocation Stipend. On the Company’s first regularly
scheduled payroll date following the Start Date, Executive shall receive a
one-time lump sum relocation stipend in the amount of $135,000. This relocation
stipend is intended to cover all relocation expenses including, but not limited
to, moving costs, realtor fees, closing costs, etc. 4. Temporary Housing. The
Company agrees to provide Executive with temporary housing in the Iowa City, IA
area until Executive is able to secure a new residence in the same area. The
Parties acknowledge and agree that this temporary housing is currently
anticipated to remain in effect for approximately 60 – 120 days. 5. Bank
Vehicle. At such time as may be reasonably agreed between the Parties, the
Company shall, or shall cause MidWestOne Bank to, purchase a bank-owned vehicle
for use by Executive. Such purchase shall be in accordance with guidelines as
are reasonably agreed with the CEO. 1355121.v1 A-1



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt019.jpg]
6. EXHIBIT A RELEASE AND WAIVER OF CLAIMS This Release and Waiver of Claims
(“Agreement”) is made and entered into by and between MidWestOne Financial
Group, Inc. (the “Company”), and Len D. Devaisher (“Executive,” and together
with the Company, the “Parties”). RECITALS A. The Parties desire to settle fully
and amicably all issues between them, including any issues arising out of
Executive’s employment with the Company and the termination of that employment.
B. Executive and the Company are parties to that certain Employment Agreement,
made and entered into [_______________], (the “Employment Agreement”).
AGREEMENTS For and in consideration of the mutual promises contained herein, and
for other good and sufficient consideration, the receipt of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows: 1. Termination of Employment. Executive’s employment with the Company
shall be terminated effective as of the close of business on [_______________]
(the “Termination Date”). 2. Compensation and Benefits. Subject to the terms of
this Agreement, the Company shall compensate Executive under this Agreement as
follows (collectively, the “Severance Payments”): (a) Severance Amount.
[_______________]. (b) Accrued Salary and Paid Time Off. Executive shall be
entitled to a lump sum payment in an amount equal to Executive’s earned but
unpaid annual base salary and accrued but unused paid time off for the period
ending on the Termination Date, with such payment to be made on the first
payroll date following the Termination Date. (c) COBRA Benefits. Executive and
Executive’s qualified beneficiaries, as applicable, shall be entitled to
continuation of group health coverage following the Termination Date under the
Company’s group health plan, to the extent required under the Consolidated
Omnibus Budget Reconciliation Act of 1986, with Executive required to pay the
same amount as Executive would pay if Executive continued in employment with the
Company during such period as described in Section 4(e) of the Employment
Agreement. (d) Executive Acknowledgement. Executive acknowledges that, subject
to fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) and (c) immediately above) are consideration
for Executive’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which Executive is entitled from the Company under the terms of
Executive’s employment or under any other contract or law that Executive would
be entitled to absent execution of this Agreement. 1355121.v1 A-2



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt020.jpg]
(e) Withholding. The Severance Payments shall be subject to all taxes and other
payroll deductions required by law. 3. Termination of Benefits. Except as
provided in Section 2 above or as may be required by law, Executive’s
participation in all employee benefit (pension and welfare) and compensation
plans of the Company shall cease as of the Termination Date. Nothing contained
herein shall limit or otherwise impair Executive’s right to receive pension or
similar benefit payments that are vested as of the Termination Date under any
applicable tax-qualified pension or other plans, pursuant to the terms of the
applicable plan. 4. Release of Claims and Waiver of Rights. Executive, on
Executive’s own behalf and that of Executive’s heirs, executors, attorneys,
administrators, successors, and assigns, fully and forever releases and
discharges the Company, its predecessors, successors, parents, subsidiaries,
affiliates, and assigns, and its and their directors, officers, trustees,
employees, agents, and shareholders, both in their individual and official
capacities, and the current and former trustees and administrators of each
retirement and other benefit plan applicable to the employees and former
employees of the Company, both in their official and individual capacities (the
“Releasees”), from all liability, claims, demands, actions, and causes of action
Executive now has, may have had, or may ever have, whether currently known or
unknown, relating to acts or omissions as of or prior to Executive’s execution
of this Agreement (the “Release and Waiver”), including liability, claims,
demands, actions, and causes of action: (a) Relating to Executive’s employment
or other association with the Company, or the termination of such employment;
(b) Relating to wages, bonuses, other compensation, or benefits; (c) Relating to
any employment or change in control contract; (d) Relating to any employment
law, including (i) The United States and State of Iowa Constitutions, (ii) The
Iowa Civil Rights Act of 1965, (iii) The Iowa Wage Payment Collection Law, (iv)
The Civil Rights Act of 1964, (v) The Civil Rights Act of 1991, (vi) The Equal
Pay Act, (vii) The Employee Retirement Income Security Act of 1974, (viii) The
Age Discrimination in Employment Act (the “ADEA”), (ix) The Older Workers
Benefit Protection Act, (x) The Worker Adjustment and Retraining Notification
Act, (xi) The Americans with Disabilities Act, (xii) The Family and Medical
Leave Act, (xiii) The Occupational Safety and Health Act, (xiv) The Fair Labor
Standards Act, (xv) The National Labor Relations Act, (xvi) The Genetic
Information Nondiscrimination Act, (xvii) The Rehabilitation Act, (xviii) The
Fair Credit Reporting Act, (xix) Executive Order 11246, (xx) Executive Order
11141, and (xxi) Each other federal, state, and local statute, ordinance, and
regulation relating to employment; (e) Relating to any right of payment for
disability; (f) Relating to any statutory or contractual right of payment; and
1355121.v1 A-3



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt021.jpg]
(g) For relief on the basis of any alleged tort or breach of contract under the
common law of the State of Iowa or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.
Executive acknowledges that statutes exist that render null and void releases
and waivers of any claims, rights, demands, liabilities, actions, and causes of
action that are unknown to the releasing or waiving party at the time of
execution of the release and waiver. Executive waives, surrenders, and shall
forego any protection to which Executive would otherwise be entitled by virtue
of the existence of any such statutes in any jurisdiction, including the State
of Iowa. 5. Exclusions from General Release. (a) Excluded from the Release and
Waiver are any claims or rights arising pursuant to this Agreement and any
claims or rights that cannot be waived by law, as well as Executive’s right to
file a charge with an administrative agency or participate in any agency
investigation, including with the Equal Employment Opportunity Commission.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation and the right to recover any money in connection with
a charge filed by any other individual or by the Equal Employment Opportunity
Commission or any other federal or state agency, except where such waivers are
prohibited by law. (b) Notwithstanding the foregoing, nothing contained in this
Section 5 shall limit Executive’s ability to file a charge or complaint with any
governmental, administrative or judicial agency (each, an “Agency”) pursuant to
any applicable whistleblower statute or program (each, a “Whistleblower
Program”). Executive acknowledges that this Section 5 does not limit (A) his
ability to communicate, in connection with a charge or complaint pursuant to any
Whistleblower Program with any Agency or otherwise participate in any
investigation or proceeding that may be conducted by such Agency, including
providing documents or other information, without notice to the Company, or (B)
his right to receive an award for information provided to such Agency pursuant
to any Whistleblower Program. 6. Covenant Not to Sue. (a) A “covenant not to
sue” is a legal term that means Executive promises not to file a lawsuit in
court. It is different from the Release and Waiver. Besides waiving and
releasing the claims covered by Section 4 above, Executive shall never sue the
Releasees in any forum for any reason covered by the Release and Waiver.
Notwithstanding this covenant not to sue, Executive may bring a claim against
the Company to enforce this Agreement or to challenge the validity of this
Agreement under the ADEA. If Executive sues any of the Releasees in violation of
this Agreement, Executive shall be liable to them for their reasonable
attorneys’ fees and costs (including the costs of experts, evidence, and
counsel) and other litigation costs incurred in defending against Executive’s
suit. In addition, if Executive sues any of the Releasees in violation of this
Agreement, the Company can require Executive to return all but a sum of $100 of
the Severance Payments, which sum is, by itself, adequate consideration for the
promises and covenants in this Agreement. In that event, the Company shall have
no obligation to make any further Severance Payments. (b) If Executive has
previously filed any lawsuit against any of the Releasees, Executive shall
immediately take all necessary steps and execute all necessary documents to
withdraw or dismiss such lawsuit to the extent Executive’s agreement to
withdraw, dismiss, or not file a lawsuit would not be a violation of any
applicable law or regulation. 1355121.v1 A-4



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt022.jpg]
7. Mutual Non-Disparagement. At all times following the signing of this
Agreement, neither Party shall engage in any vilification of the other, and each
Party shall refrain from making any false, negative, critical or disparaging
statements, implied or expressed, concerning the other, including management
style, methods of doing business, the quality of products and services, role in
the community, or treatment of employees. Executive acknowledges that the only
persons whose statements may be attributed to the Company for purposes of this
covenant not to make disparaging statements shall be each member of the
Company’s Board of Directors and the Company’s Chief Executive Officer. The
Parties shall do nothing that would damage the other’s business reputation or
good will. 8. Restrictive Covenants. Section 7 of the Employment Agreement
(entitled “Restrictive Covenants”), shall continue in full force and effect as
if fully restated herein. 9. No Admissions. The Company denies that any of the
Releasees have taken any improper action against Executive, and this Agreement
shall not be admissible in any proceeding as evidence of improper action by any
of the Releasees. 10. Confidentiality of Agreement. Executive shall keep the
existence and the terms of this Agreement confidential, except for Executive’s
immediate family members and Executive’s legal and tax advisors in connection
with services related hereto and except as may be required by law or in
connection with the preparation of tax returns. 11. Non-Waiver. The Company’s
waiver of a breach of this Agreement by Executive shall not be construed or
operate as a waiver of any subsequent breach by Executive of the same or of any
other provision of this Agreement. 12. Governing Law. This Agreement shall be
governed by and construed under the laws of the State of Iowa, without regard to
principles of conflict of laws (whether in the State of Iowa or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Iowa. 13. Entire Agreement. This Agreement sets forth
the entire agreement of the Parties regarding the subject matter hereof, and
shall be final and binding as to all claims that have been or could have been
advanced on behalf of Executive pursuant to any claim arising out of or related
in any way to Executive’s employment with the Company and the termination of
that employment. This Agreement may not be amended, modified, altered, or
changed except by express written consent of the Parties. 14. Counterparts. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
Agreement. 15. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. 16. Enforcement. The
provisions of this Agreement shall be regarded as divisible and separable and if
any provision should be declared invalid or unenforceable by a court of
competent jurisdiction, the validity and enforceability of the remaining
provisions shall not be affected thereby. If the scope of any restriction or
requirement contained in this Agreement is too broad to permit enforcement of
such restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and
Executive hereby consents that any court of competent jurisdiction may so modify
such scope in any proceeding brought to enforce such restriction or requirement.
In addition, Executive stipulates that breach by Executive of restrictions and
requirements under this Agreement will cause irreparable damage to the Releasees
in the case of Executive’s breach 1355121.v1 A-5



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt023.jpg]
and that the Company would not have entered into this Agreement without
Executive binding Executive to these restrictions and requirements. In the event
of Executive’s breach of this Agreement, in addition to any other remedies the
Company may have, and without bond and without prejudice to any other rights and
remedies that the Company may have for Executive’s breach of this Agreement, the
Company shall be relieved of any obligation to provide Severance Payments and
shall be entitled to an injunction to prevent or restrain any such violation by
Executive and all persons directly or indirectly acting for or with Executive.
17. Construction. In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute or law refer to the statute or law and any
amendments and any successor statutes or laws, and to all regulations
promulgated under or implementing the statute or law, as amended, or its
successors, as in effect at the relevant time; (b) in computing periods from a
specified date to a later specified date, the words “from” and “commencing on”
(and the like) mean “from and including, “ and the words “to,” “until,” and
“ending on” (and the like) mean “to, and including”; (c) references to a
governmental or quasi-governmental agency, authority, or instrumentality also
refer to a regulatory body that succeeds to the functions of the agency,
authority, or instrumentality; (d) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (e) the words “hereof,” “herein,” “hereto,” “hereby,” (and the
like) refer to this Agreement as a whole; (f) any reference to a document or set
of documents, and the rights and obligations of the parties under any such
documents, means such document or documents as amended from time to time, and
all modifications, extensions, renewals, substitutions, or replacements thereof;
(g) all words used shall be construed to be of such gender or number as the
circumstances and context require; and (h) the captions and headings of
preambles, recitals, sections, and exhibits appearing in or attached to this
Agreement have been inserted solely for convenience of reference and shall not
be considered a part of this Agreement, nor shall any of them affect the meaning
or interpretation of this Agreement or any of its provisions. 18. Future
Cooperation. In connection with any and all claims, disputes, or negotiations,
or governmental, internal, or other investigations, lawsuits, or administrative
proceedings (the “Legal Matters”) involving any of the Releasees (collectively,
the “Disputing Parties” and, individually, each a “Disputing Party”), Executive
shall make herself reasonably available, upon reasonable notice from the Company
and without the necessity of subpoena, to provide information and documents,
provide declarations and statements regarding a Disputing Party, meet with
attorneys and other representatives of a Disputing Party, prepare for and give
depositions and testimony, and otherwise cooperate in the investigation,
defense, and prosecution of any and all such Legal Matters, as may, in the good
faith and judgment of the Company, be reasonably requested. The Company shall
consult with Executive and make reasonable efforts to schedule such assistance
so as not to materially disrupt Executive’s business and personal affairs. The
Company shall reimburse all reasonable expenses incurred by Executive in
connection with such assistance, including travel, meals, rental car, and hotel
expenses, if any; provided such expenses are approved in advance by the Company
and are documented in a manner consistent with expense reporting policies of the
Company as may be in effect from time to time. 19. Representations by Executive.
Executive acknowledges each of the following: (a) Executive is aware that this
Agreement includes a release of all known and unknown claims. (b) Executive is
legally competent to execute this Agreement and Executive has not relied on any
statements or explanations made by the Company or its attorneys not otherwise
set forth herein. 1355121.v1 A-6



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt024.jpg]
(c) Any modifications, material or otherwise, made to this Agreement shall not
restart or affect in any manner the original 21-day consideration period. (d)
Executive has been offered at least 21 days to consider this Agreement. (e)
Executive has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Agreement, including the Release and Waiver, and to
negotiate such terms. (f) Executive, without coercion of any kind, freely,
knowingly, and voluntarily enters into this Agreement. (g) Executive has the
right to rescind the Release and Waiver by written notice to the Company within
seven (7) calendar days after Executive has signed this Agreement, and the
Release and Waiver shall not become effective or enforceable until seven (7)
calendar days after Executive has signed this Agreement, as evidenced by the
date set forth below Executive’s signature on the signature page hereto. Any
such rescission must be in writing and delivered by hand, or sent by U.S. Mail
within such seven (7)-day period, to the attention of [_______________]. If
delivered by U.S. Mail, the rescission must be: (i) postmarked within the seven
(7)-day period and (ii) sent by certified mail, return receipt requested.
[Signature page follows] 1355121.v1 A-7



--------------------------------------------------------------------------------



 
[presidentandcooemplagrmt025.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates set
forth below their respective signatures below. MIDWESTONE FINANCIAL GROUP, INC.
EXECUTIVE – LEN D. DEVAISHER By: [Name] [Title] Date: Date: 1355121.v1 A-8



--------------------------------------------------------------------------------



 